In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-18-00362-CV
     ___________________________

  IN THE INTEREST OF A.G., A CHILD




  On Appeal from the 360th District Court
          Tarrant County, Texas
      Trial Court No. 360-558172-14


  Before Womack, Birdwell, and Bassel, JJ.
    Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On February 13, 2019, we notified appellants that their briefs had not been

filed as the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we

could dismiss their appeal for want of prosecution unless appellants filed with the

court appellants’ briefs and accompanying motions reasonably explaining the briefs’

untimely filing and why an extension was needed by February 19, 2019. See Tex. R.

App. P. 10.5(b), 38.8(a)(1), 42.3(b). We have gotten no response.

      Because appellants have failed to file briefs even after we afforded an

opportunity to explain the initial failure, we dismiss their appeals for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                       Per Curiam

Delivered: February 28, 2019




                                            2